Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment to the independent claims 1, 8, and 15 and the cancellation of dependent claim 6 was given in an interview with Raffi Gostanian on July 1, 2022.  
All other amendments were made by the examiner to resolve duplicate claim limitation issues and to correct dependencies. 

The application has been amended as follows: 

1.	(Currently Amended) A method, comprising:
	receiving, by a transport, a key and a functionality associated with an upcoming event from a server, wherein the upcoming event is based on a detected change in roadway driving conditions associated with the transport; 
verifying, by the transport, the key is from a trusted source;
receiving, by the transport, a software patch; and
performing, by the transport, the functionality when the key is verified, the software patch is installed on the transport and the change is detected by one or more transport sensors; 
wherein consent for use of the key is received, wherein the consent constitutes a blockchain consensus at least between a peer represented by the transport and the server.


2.	(Previously Presented) The method of claim 1, comprising receiving, by the transport, a sub-key and a sub-functionality associated with an upcoming sub-event from the server[[;]].

3.	(Original) The method of claim 2, comprising performing, by the transport, the sub-functionality when the sub-key is verified and the sub-event begins to occur.

4.	(Original) The method of claim 1, comprising receiving a functionality key along with the functionality associated with the upcoming event and verifying the functionality key by the key, wherein the functionality key is a derivative from the key.

5.	(Original) The method of claim 1, comprising detecting a completion of the event and deleting the functionality and the functionality key responsive to the completion of the event.

6.	(Canceled) 

7.	(Currently Amended) The method of claim 1, further comprising executing a smart contract to record the key on a blockchain responsive to the blockchain consensus.

8.	(Currently Amended) A system, comprising:
a processor of a transport;
a memory on which are stored machine-readable instructions that when executed by the processor, cause the processor to:
receive a key and a functionality associated with an upcoming event from a server, wherein the upcoming event is based on a detected change in roadway driving conditions associated with the transport;
verify the key is from a trusted source;
receive a software patch; and
perform the functionality when the key is verified, the software patch is installed on the transport and the change is detected by one or more transport sensors;
wherein consent for use of the key is received, wherein the consent constitutes a blockchain consensus at least between a peer represented by the transport and the server.


9.	(Original) The system of claim 8, wherein the instructions further cause the processor to receive a sub-key and a sub-functionality associated with an upcoming sub-event from the server.
 
10.	(Original) The system of claim 9, wherein the instructions further cause the processor to perform the sub-functionality when the sub-key is verified and the sub-event begins to occur.
 
11.	(Original) The system of claim 8, wherein the instructions further cause the processor to receive a functionality key along with the functionality associated with the upcoming event and to verify the functionality key by the key, wherein the functionality key is a derivative from the key.

12.	(Original) The system of claim 8, wherein the instructions further cause the processor to detect a completion of the event and to delete the functionality and the functionality key responsive to the completion of the event.

13.	(Cancelled) 

14.	(Currently Amended) The system of claim 8, wherein the instructions further cause the processor to execute a smart contract to record the key on a blockchain responsive to the blockchain consensus.

15.	(Currently Amended) A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: 
receiving, by a transport, a key and a functionality associated with an upcoming event from a server, wherein the upcoming event is based on a detected change in roadway driving conditions associated with the transport; 
verifying, by the transport, the key is from a trusted source;
receiving, by the transport, a software patch; and
performing, by the transport, the functionality when the key is verified, the software patch is installed on the transport and the change is detected by one or more transport sensors;
wherein consent for use of the key is received, wherein the consent constitutes a blockchain consensus at least between a peer represented by the transport and the server.


16.	(Original) The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to receive a sub-key and a sub-functionality associated with an upcoming sub-event from the server.

17.	(Original) The non-transitory computer readable medium of claim 16, further comprising instructions, that when read by the processor, cause the processor to perform the sub-functionality when the sub-key is verified and the sub-event begins to occur.

18.	(Original) The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to detect a completion of the event and to delete the functionality and the functionality key responsive to the completion of the event.

19.	(Cancelled)

20.	(Currently Amended) The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to execute a smart contract to record the key on a blockchain responsive to the blockchain consensus.



Allowable Subject Matter
Claims 1-5, 7-12, 14-18, and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to provisioning of event-based keys to transports by taking into account roadway driving conditions, enables software patches, and utilizes blockchain consensus at least between a peer represented by the transport and the server to constitute key use consent.  
The claimed invention receives a key and a functionality associated with an upcoming event from a server, by a transport.  The upcoming event is based on a detected change in roadway driving conditions associated with the transport. The transport then verifies that the key is from a trusted source and is then receives a software patch.  The transport next performs the functionality when the key is verified, the software patch is installed on the transport and the change is detected by one or more transport sensors. The consent for use of the key is then received and the consent constitutes a blockchain consensus at least between a peer represented by the transport and the server.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455